  Case 1:19-cr-00201-LMB Document 102 Filed 08/16/19 Page 1 of 1 PageID# 588




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division




 UNITED STATES OF AMERICA,




                                                       Case No. l:19-cr-00201-LMB



 GEORGE A. NADER

                     Defendant.




                                                   ORDER


        This matter is before the Court on the Parties' Joint Motion to Extend Time to File Pretrial

Motions and for Continuance of Motions Hearing. The Parties' pretrial motions are currently due

on August 19, 2019,and a hearing on the motions is scheduled for September 6,2019.

        Accordingly, for good cause shown, the Joint Motion to Extend Time to File Pretrial

Motions and for Continuance of Motions Hearing is GRANTED. Any pretrial motions now shall

be filed on or before August 26, 2019, and a hearing on the motions shall be continued to

September 13,2019.

        It is so ORDERED.


                                                     Leonie M,Brinkema
                                                     United States District Judge
Date:                  QOI^
Alexandria, Virginia
